Citation Nr: 0030185	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-10 588	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant served on active duty from September 1st to 
October 18th, 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office.  In a March 2000 
decision, the Board denied entitlement to service connection 
for hypertension.  Reconsideration of that decision has been 
ordered by the authority granted to the Chairman in 38 
U.S.C.A. § 7103 (West 1991 & Supp. 2000) and the case is now 
before a Reconsideration panel of the Board.  This decision 
replaces the decision of March 2000 on the issue of 
entitlement to service-connection for hypertension. 

The Board is required by law to proceed as though the initial 
Board decision had never been entered, and, instead, to 
conduct a de novo review "based on the entire record of the 
proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation."  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 
see also Boyer v. Derwinski, 1 Vet. App. 531 (1991).  

REMAND

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000). 

In a letter dated June 9, 1997 the veteran stated that his 
physician prior to service was Dr. King who, at some time 
after service in 1972 or 1973, had stated that the veteran 
did not have hypertension prior to service but that Dr. King 
had been dead for "a long time and no records are 
available."  

From the record it is unclear whether the physician who 
reportedly had informed the veteran's mother that the veteran 
had a slight heart murmur which would eventually resolve was 
the Dr. King who had treated the veteran prior to service.  
This matter should be clarified.  Similarly, although Dr. 
King is now deceased, an attempt should be made to locate the 
custodian of any records of Dr. King, if such records still 
exist and to obtain such records.  

Clarification is also in order as to the records and 
information that were made available to Dr. T. R. Lugus to 
form the basis for his June 1997 opinion that the veteran's 
hypertension developed after September 1, 1972.  Similarly, 
clarification is also in order as to what records and 
information were available to Dr. L. R. Day to form the basis 
for his June 1998 opinion that there was ample evidence that 
hypertension developed shortly after the beginning of boot 
camp training.  Also, all records of treatment or evaluation 
of the veteran in the possession of those physicians, which 
are not already on file, should be obtained.  

While in February 1997 the RO attempted to obtain records of 
the veteran's hospitalization in 1977 at the Pardee Hospital, 
no inquiry was made as to whether there were any earlier 
records available from that facility.  Thus, an attempt 
should be made to obtain not merely a copy of the discharge 
summary of the veteran's September 1977 hospitalization at 
that facility but all records of that hospitalization and any 
other records pertaining to the veteran prior to 1977. 

Finally, the Board observes that when necessary or requested 
the veteran must cooperate with the VA in obtaining evidence.  
If a veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (reconsideration 
denied, 1 Vet. App. 406 (1991)).  In Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) it was stated that this was 
particularly true where "[t]he factual data required, i.e., 
names, dates and places, are straightforward facts and do not 
place an impossible or onerous task on appellant."  

Accordingly, the case is remanded for the following actions:

1.  The RO should contact both the 
veteran and his mother and father, at 
the addresses provided in their November 
1997 affidavits, and request that they 
provide such information as is available 
to them concerning the identity and 
location of any medical source(s) who 
may have informed either, or both, of 
them prior to the veteran's military 
service that the veteran had a heart 
murmur.  

The RO should follow-up all pertinent 
leads and if there is sufficient 
information obtained, should take the 
appropriate steps to obtain all relevant 
records.  

2.  The RO should contact the veteran, 
and if necessary his mother and father, 
and request that they provide any 
available information as to the current 
custodian of any and all records of Dr. 
King pertaining to the veteran.  If 
sufficient information is received, the 
RO should obtain all relevant records, 
which should be associated with the 
claim file.  

3.  The RO should contact Dr. T. R. 
Lugus and Dr. L. R. Day and request that 
they clarify what records and 
information were available to them to 
form the bases for their opinions.  All 
records of treatment or evaluation of 
the veteran in the possession of those 
physicians, which are not already on 
file, should be obtained.

4.  The RO should again attempt to 
obtain all records of the 1977 
hospitalization of the veteran not 
already on file from the Pardee 
Hospital, as well as any and all records 
prior to 1977 pertaining to the veteran.  

After compliance with the above, the RO should readjudicate 
the claim.  If the benefit sought, is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.  However, 
the veteran is advised that his cooperation is essential.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


______________________			__________________________
     Bettina S. Callaway				  Thomas J. Dannaher	
     Veterans Law Judge			            Veterans Law 
Judge
Board of Veterans' Appeals			       Board of 
Veterans' Appeals


		
	George R. Senyk
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

